EH Europe GmbH - Head Office
Löwenstrasse 32
8001 Zürich
Schweiz
Telefon    +41 (0)44 215 74 10
Fax    +41 (0)44 215 74 11


www.enersys.com




 
 
Employment Agreement
 
 
 
 
 
 
dated
 
21/12/2015
 
 
 
 
 
 
between
 
EH Europe GmbH
 
 
Baarerstrasse 18
 
 
CH-6300 Zug
 
 
hereinafter: "Employer"
 
 
 
 
 
 
and
 
Holger Paul Aschke
 
 
Rainstrasse 14
 
 
CH-6314 Unterägeri
 
 
hereinafter: "Executive"
 
 
 
 
 
 
concerning
 
the position of President EnerSys EMEA



1





--------------------------------------------------------------------------------

Gerichtsstand:    Zürich    Bankverbindung:    UBS AG, Zürich
Sitz der Gesellschaft:    Zürich    Kontonummer:    0230 4364 8801 P
Geschäftsführer:    Todd Sechrist, Richard W. Zuidema, Holger Paul
Aschke    SWIFT:    UBSCHZH80A
Handelsregister:    Kanton Zürich CH-020.4.034.470-1    CHF IBAN:    CH31 0023
0230 4364 8801 P
VAT Nummer:    656 904    
            

--------------------------------------------------------------------------------


2




Function, Scope of Employment and Duties
1.1    Executive takes on the positions and functions of the Managing Director
of EH Europe GmbH and President EnerSys EMEA. In such capacity, Executive shall
be subordinated to Chief Operating Officer (“COO”) of EnerSys Primary place of
work is Zug, but Executive will be required to travel as needed for business
reasons.
1.2    The duties and responsibilities of Executive will include overall and
daily management and direction of Employer's and EnerSys' operations in Europe,
the Middle East and Africa. Executive shall take on all other duties and
obligations that are usually involved with his functions, all in accordance with
the terms and conditions of this Agreement, with the articles of association of
Employer, with the law and with the instructions and directives of the COO of
EnerSys.
1.3    Unless otherwise provided, Executive shall directly report to the COO of
EnerSys.
1.4    Executive shall carefully perform the work within his responsibility and
devote all of his efforts for work and working time to Employer and EnerSys
respectively. He shall spend the time which is required for the careful
performance of his duties and obligations without being restricted by business
working hours.


2    Exclusivity
2.1    Any existing or new engagement in any other or secondary employment,
occupation or consulting activity, including but not limited to activities as
advisor, employee, member of a board of directors as well as the exercise of a
public office or a function in a professional association, is subject to the
prior approval of the COO of EnerSys.
2.2    During the term of his employment Executive shall not directly or
indirectly participate in any company which competes with EnerSys. Executive may
however, buy and hold participations in listed companies, as long as these
investments are less than $100,000 US and do not provide Executive with the
opportunity to influence the management of such a listed company competing with
Employer.


3    Start of Work, Employment Term
3.1    This Agreement is made with effect as of 1 January 2016. It replaces the
existing employment agreement between Employer and Executive dated 1 May 2007
which will terminate as per 31 December 2015.
3.2    This Agreement continues for an indefinite period of time. It may be
terminated by either Party with 12 months' notice as per the end of each
calendar month.
3.3    There is no probation period.
3.4    For the calculation of age of service, Executive's activities for Hawker
GmbH from 31 October 1992 until 30 April 2007 and his activities in other
functions for Employer from 1 May 2007 until 31 December 2015 will be fully
taken into account.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

3




4    Salary
4.1    Executive shall be entitled to a fixed gross salary of CHF 330,000 per
year (the "Base Remuneration"), payable after deduction of Executive's
contributions to the social insurances and pensions scheme under applicable laws
and regulations, in twelve identical installments at the end of each calendar
month.
4.2    The Base Remuneration compensates for the entire working time necessary
for carrying out and performing the duties and obligations of Executive's
position and function.
4.3    During his employment hereunder, Executive will be entitled to a bonus of
up to 70 per cent of the Base Remuneration as provided in EnerSys' Management
Incentive Plan, as may be amended from time to time. Such amount shall be
payable in accordance to such plan in Swiss francs, less any contributions or
deductions required under applicable social contributions laws on pension
schemes.
4.4    Executive will be able to participate in EnerSys Equity Plan (EIP) on the
same basis as other senior Managers of the EnerSys Group. Executive acknowledges
that all awards granted under the EIP, if any, are at the sole discretion of the
Board of Directors of EnerSys and are subject to the terms of the EIP and any
grant agreement.
4.5    In addition to his base remuneration and the bonus, Executive shall
receive an annual fixed allowance, as Cost of living and Housing allowance, in
the amount of CHF 105.000 paid in twelve (12) equal instalments.


5    Car Allowance
Employer shall provide Executive with, or bear the cost of, one company car in
accordance with Employer's policies as in effect from time to time. Such company
car can also be used for private purposes. Employer shall bear all reasonable
costs for service, maintenance and petrol for the vehicle. Alternatively,
Executive may opt for a non-pensionable car cash allowance in accordance with
and subject to the terms in place in Switzerland.


6    Expenses
Employer shall compensate Executive for all reasonable expenses arising out of
the performance of his duties under this Agreement, which are adequately
supported by documentation and in compliance with the current company expense
reimbursement policy. The settlement shall be made as per the end of each month.
7    Vacation
Executive shall be entitled to 30 days vacation per calendar year. Executive
shall determine the time of vacation in accordance with his duties and in
compliance with the company’s than existing vacation policy.


8    Intellectual Property Rights
8.1    All inventions, designs, creations, data, findings, works,
computer-programs, marks, methods, documents and the like which Executive solely
or jointly with others, makes, conceives or contributes to while performing his
tasks and activities hereunder belong exclusively to Employer regardless of
whether or not they are protected under applicable laws and



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

4




regulations. To the extent Employer is not entitled to the rights in such work
results on basis of Art. 332 para. 1 CO Executive assigns and transfers any
rights to and in connection with such work results to Employer. Employer is free
to exploit, modify and use such work results at its own discretion. Subject only
to Art. 332 para. 4 CO, Executive is not entitled to any additional remuneration
for the work results he has made, conceived or contributed to.
8.2    During and after the term of his employment, if reasonably required,
Employee will support Employer in the process of patenting inventions or
registering other intellectual property rights he made or contributed to during
his employment hereunder.


9    Disability to Work
9.1    Executive shall immediately inform Employer if he is unable to work and
let Employer know the estimated duration of and the reasons for his inability to
work.
9.2    In the event of illness, Executive shall upon request, but in any event
after the third calendar day of the beginning of any inability to work, provide
Employer with a medical certificate on his inability to work and the estimated
duration of it. If the inability to work lasts longer than indicated in the
medical certificate Executive shall submit a new medical certificate.
9.3    Employer shall be entitled at any time to request that Executive
undertake a medical examination with a medical examiner named by Employer and at
Employer's cost and Executive shall undertake such medical examination.
9.4    If Executive is unable to perform his work due to illness, accident or
any other cause through no fault of his own, Employer shall continue to pay the
agreed salary, allowance included, for a maximum period of 6 months. Any salary
payments by third parties for the said period, particularly under accident or
health or medical insurance policies taken out by Employer, shall be on account
of Employer's salary payment obligation.


10    Social Security Insurances
10.1    Employer will insure Executive with Swiss social security insurances
(such as AHV/IV, ALV, EO etc.) and pension fund schemes in line with Swiss legal
requirements. Executive's contributions to the social insurances and pensions
scheme under applicable laws and regulations shall be deducted from the salary
according to Section 4.1 and bonus according to Section 4.3 or other payments
subject to social security contributions and remitted by Employer directly to
the competent social insurance institution or pension fund.
10.2    Employer will insure Executive against occupational and non-occupational
accidents in line with Swiss legal requirements. All costs of such insurance
will be borne by the Employer.


11    Director’s liability Insurance
Executive will be have coverage as may be provided for by Employer’s directors
and officers liability insurance policy as may be in place from time to time.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

5




12    Confidentiality
12.1    Executive shall treat as confidential and not disclose to others, or use
for Executive's own purposes or for the purposes of others, any business matters
of Employer or EnerSys-Group.
12.2    Business matters as referred to above include manufacturing secrets,
business secrets and all other facts that are relevant for the business and not
known to the public and either of a confidential nature (such as addresses of
employees, suppliers and customers, agreements and their terms and conditions,
accounting figures and balance sheet figures, etc.) or have been indicated to
Executive as being confidential.
12.3    This confidentiality obligation will remain effective after the
termination of this Agreement without limitation and irrespective of the cause
of termination.
12.4    Executive must keep in safe custody any documentation on business
matters of Employer or EnerSys-Group and shall surrender it to Employer upon
first request, at the latest at the end of this Agreement, and without keeping
any copies. Wherever copies cannot be surrendered to Employer (e.g. digital
copies, data carriers or the like) such copies must be destroyed at the time of
request to surrender even if destruction of copies has not been specifically
requested by Employer.


13    Non-Compete / Non-Solicitation
13.1    Due to the fact that in his function Executive has access to the
clientele and to the manufacturing and business secrets of Employer EnerSys, he
undertakes, during the term of this Agreement and for 12 months after its
termination, to refrain from any activity in any part of the world that competes
with the business of Employer or EnerSys-Group, in particular in the field of
batteries and chargers and related accessories and services, and not to solicit
employees from Employer or EnerSys-Group for his own business or the business of
any third parties.
13.2    In particular, Executive undertakes:
-
not to participate, directly or indirectly, financially or otherwise, in any
enterprise which develops, manufactures, offers, or distributes products, or
provides services similar to those of Employer or EnerSys-Group or which
otherwise competes with the business of Employer or EnerSys-Group;

-
not to be active, fully or partially, for such an enterprise, be it as an
employee, representative, adviser or otherwise; and

-
not to directly or indirectly establish such an enterprise.

13.3    Executive violates the obligation not to compete, Employer has the right
to forbid Executive to start or continue activities which are contrary to his
non-competition obligation, and may, in particular, force Executive to abandon
the new occupation (specific performance, "Realexekution"). The non-compete
period according to this section shall be extended by the period of
non-compliance.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

6




14    Data Protection
Executive acknowledges and agrees that Employer may store, transfer, change and
destroy all of his personal data in connection with this Agreement. He
particularly acknowledges and agrees that Employer has the right to transfer any
of his data to EnerSys or companies of EnerSys-Group in Switzerland or abroad.


15    Existing Employment Agreements between Executive and EnerSys Group
Companies
This Agreement fully replaces with effect as of 1 January 2016 the (1) existing
employment agreement between Employer and Executive dated 1 May 2007 (see
Section 3.1), (2) employment agreement with Hawker GmbH dated 9 April 2002 and
the related suspension agreement dated 7 April 2007, as well as (3) the pension
agreement dated 4 April 2003, which are all deemed terminated with effect as of
31 December 2015. Executive confirms that except for his (running) entitlements
under the existing employment agreement with Employer dated 1 May 2007, there
are no outstanding claims or demands under such employment agreement against
Hawker GmbH, Employer or any other company, affiliate or subsidiary of of
EnerSys


16    Amendments to Agreement, Applicable Law, Jurisdiction
16.1    No oral agreements exist in addition to this Agreement. Any amendments
or additions to this Agreement must be in writing.
16.2    Should any one or more provisions of this Termination Agreement be or
become invalid, the other provisions shall not be affected. Invalid provisions
shall be substituted with provisions which are most closely in line with the
intended purpose.
16.3    This Agreement shall be governed by the laws of Switzerland.
16.4    Any disputes arising out of this Agreement shall be submitted to the
courts at the domicile or seat of the defendant or at the place where Executive
usually carries out his work.
Attachment: German Pension statement.





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

7




Signatures


 
 
Employer
EH Europe GmbH
 
 
_______________________________________
_______________________________________
Name:
Title:
Date:
Name: Silvia Minafra
Title: HR Director EMEA
Date:




 
Executive
 
 
_______________________________________
 
Name: Holger Paul Aschke
Title: President EnerSys EMEA
Date:
 






--------------------------------------------------------------------------------


